Allow me first of all, Sir, to
convey, on behalf of my delegation, my warmest and
most heartfelt congratulations to Mr. Opertti on his
election to the presidency of the General Assembly at its
fifty-third session. His election is a tribute to his country,
Uruguay, a country with which Cameroon shares many
common ideals. It is also a mark of our confidence in his
qualities as a diplomat and lawyer of renown. He can rest
assured of the full cooperation of the delegation of
Cameroon in successfully discharging his important duty.
I also pay a warm tribute to his predecessor,
Mr. Hennadiy Udovenko, the former Minister for Foreign
Affairs of Ukraine, who discharged with effectiveness and
authority the delicate and high-profile mission with which
he was entrusted.
Finally, I renew the firm support of my country,
Cameroon, for the work undertaken by the Secretary-
General, His Excellency Mr. Kofi Annan, at the head of
the Secretariat of our Organization since his election. He
has resolutely and effectively tackled the reform of the
United Nations with discretion, tact and realism, so as to
make it capable of meeting the challenges facing it.
At a time of globalization and information
superhighways, it is more urgent and necessary than ever
to place the development and dignity of humankind at the
centre of our concerns. We must also acknowledge that
the tremendous technological advances at the end of this
century justify high hopes of a better tomorrow.
By working for the right to development for both
present and future generations, by charting new and more
secure paths in the quest for peace, by watching over
international security more effectively than in the past,
our Organization is, at this delicate period in history,
helping to ease the anguish of humankind in an
international environment that is increasingly complex,
unequal and disquieting.
In this context, the current session of the General
Assembly gains greater prominence and importance
because it coincides with two fiftieth anniversaries: that
of the Universal Declaration of Human Rights and that of
9


the start of peacekeeping operations. Those two events will
form the basis of my remarks.
With regard to the Universal Declaration of Human
Rights, the first words of the preamble retain, 50 years
later, striking relevance. It states:
“recognition of the inherent dignity and of the equal
and inalienable rights of all members of the human
family is the foundation of freedom, justice and peace
in the world”.
Human rights are, first and foremost, a question of
dignity: dignity for every human being; dignity for all of
humankind. We believe that this search for dignity, which
is a condition for peace, justice and freedom in the world,
is the common ideal towards which all human rights actions
and activities should be aimed.
The commemoration of the fiftieth anniversary is a
true rallying call to us and should provide the international
community with an opportunity to refocus its approach to
human rights questions, which remains very simplistic.
Indeed, too often we forget that civil and political rights,
which exercise the international community so much, can
be fully developed only if economic, social and cultural
rights are also guaranteed. Recent experiences of
democratization processes in Africa remind us, by their
very fragility, of the incontrovertible indivisibility,
universality and interdependence of human rights.
To paraphrase the words the head of State of
Cameroon, His Excellency Mr. Paul Biya, spoke at the
World Food Summit in Rome, what dignity can there be for
the hungry? The international community must therefore
give equal priority to the promotion of the right to a
minimum standard of living.
In a world in which the globalization of trade, instead
of placing human beings at the centre of its concerns,
merely means speculation, market manipulation and deals
that generate the greatest profits, making the rich richer and
reducing the poorest to destitution, the social environment
itself is the cause of tension and conflict. That is why we
congratulate the Secretary-General on his report (A/52/871),
submitted to the Security Council as document S/1998/318
on the causes of conflict and the promotion of durable
peace and sustainable development in Africa.
In this context, it is apt that, in seeking to establish a
true culture of human rights and fundamental freedoms, the
international community has chosen the central theme of the
commemoration of the fiftieth anniversary to be “human
rights for all”.
Poverty is today the most serious threat to human
dignity. This is particularly true in Africa, which is the
least advanced region and the one most seriously affected
by the economic crisis. Despite the reforms that have
taken place, at enormous social cost, to promote good
governance, democracy and the liberalization of
economies, meeting basic needs remains for many a
luxury in that continent. Whether we are talking about
access to drinking water, primary health care, or
education or about transport or other communication
infrastructures, international cooperation has not yet borne
fruit in a reliable, continuing, predictable and effective
way.
Official development assistance, which elsewhere has
helped to give rise to decent standards of living, is
dwindling drastically. Despite the increasingly favourable
juridical environment offered by Africa, investors seem to
be losing interest in the region. The debt burden is getting
worse. Our products do not have easy access to
international markets, nor are they priced according to
their true value.
It is clear that the marginalization of Africa seems
inevitable unless a true spirit of solidarity quickly
provides real long-term solutions. It is time for the
various initiatives, plans of action and other programmes
adopted to benefit Africa to be translated into reality.
Basing itself on the efforts made by the peoples of Africa,
the international community must increase its assistance
to that continent so as to enable Africans themselves to
make the progress that is indispensable for developing
their potential. In that way African countries will be able
successfully to integrate themselves into world economic
networks and achieve the development to which they
legitimately aspire, despite the well-known geographical
and historical handicaps. Such a development would
inevitably benefit all of humankind.
This solidarity should take the specific form of
reconsideration — indeed, the cancelling — of the debts
of African countries. We should recall that decisions to
cancel debt in the past have enabled countries in difficult
and precarious situations to rediscover the road to
economic prosperity, democracy and greater political
stability.
The path thus seems clearly laid out for the rich
countries that are working to promote freedom and human
10


rights. They should reflect, at the dawn of the third
millennium, on their relations with developing countries
that are becoming poorer because of their deep
indebtedness.
North-South solidarity should also be reflected in a
new concept of official development assistance. Such
assistance is indispensable for establishing development
infrastructure within the context of poverty eradication.
Private flows, channelled through non-governmental
organizations, cannot alone take on that role. Furthermore,
structural adjustment should aim to strengthen and improve
the autonomous management capacity of countries in
difficulty. Otherwise, globalization will mean that certain
countries become richer while others become poorer. That
would render meaningless the Universal Declaration of
Human Rights and put in grave danger the requirement of
dignity for every human being, for all people and for peace
in the world.
Indeed, what freedom or self-determination — and
especially, what sovereignty — can there be for a starving
people? What democracy can there be for a people
suffering from malnutrition, with no access to basic health
care, drinking water or elementary education. We thus need
to return the human being to the centre of development.
Cameroon has constantly contributed to this lofty
endeavour.
The salient activities we have undertaken to mark the
fiftieth anniversary in my country include informing people
about human rights and making all of society aware of
human rights issues through media campaigns, seminars,
conferences and poster campaigns throughout our land,
even in villages; the introduction of human rights teaching
in schools and universities; issuing special postage stamps;
promoting in particular the rights of women, children and
disabled or infirm people, establishing a prize for the best
research in the human rights area; and the opening by the
head of State of a public square dedicated to human rights.
But above and beyond commemorating the
anniversary, Cameroon has for a decade been making
important progress in promoting human rights. It did so
first through a series of legislative and regulatory measures
that, inter alia, abolished legal exemptions, restored
individual and collective freedoms, put an end to censorship
and ensured better protection for the interests of workers
and vulnerable social sectors.
Through constitutional revision and a progressive
electoral system, we have established total adherence to the
Universal Declaration of Human Rights and ensured the
full participation of our people in making political
choices. Furthermore, a national committee for human
rights and freedoms was established in 1990, which is
freely carrying out its activities throughout the country, as
are the many non-governmental organizations and human
rights groups that have come into being.
With regard to progress made in the world since the
adoption of the Universal Declaration of Human Rights
and the efforts that remain to be made in this area, there
is no doubt that the promotion of and respect for human
rights are a difficult, ongoing endeavour. Vigilance must
therefore be our watchword, and the struggle for human
rights should not flag in any region of the world.
The United Nations must continue to ensure that
human rights are fully enjoyed by all the peoples of the
world. To that end, the letter and spirit of the Universal
Declaration should gradually be adapted to changing
mores and to science and technology. Bodies that are
above the fray of ideologies and interests should ensure
that it is observed, including through a system of regional
and international human rights courts.
With regard to the fiftieth anniversary of
peacekeeping operations, we wish to pay tribute to the
work done by the United Nations, which has always made
its presence felt wherever peace has been threatened.
Thanks to the Blue Helmets, the United Nations is present
in all the world’s trouble spots, keeping the peace.
It is true that some voices have been heard here and
there deploring their sluggishness, hesitation and, in some
cases the inaction. Sometimes the presence of a United
Nations force or mission has not been able to prevent
large-scale massacres or crimes against humanity,
perpetrated in violation of the most elementary rules of
humanitarian law. Such limits to the actions of our
Organization remind us in a very timely manner that the
United Nations can act only within the limits of the
means made available to it by the Member States. It is up
to Member States, therefore, to provide it with the
necessary resources to enable it to respond fully to the
mission entrusted to it by the peoples of the United
Nations.
Despite these limits, we must acknowledge in a
positive spirit that over the years many peacekeeping
operations and other actions taken by the Secretary-
General have made it possible to prevent the emergence,
aggravation or continuation of many conflicts.
11


Thanks to the Blue Helmets, millions of human lives
have been saved, and sometimes the United Nations has
paid a heavy price for this total commitment to the cause of
peace. The recent tragic death of Mr. Alioune Blondin Beye
and his team, to whose memory I wish to reaffirm the
fraternal homage of the people of Cameroon, is one more
particularly unhappy example of this point.
By ensuring the safety of peoples, the delivery of
humanitarian aid and respect for ceasefire agreements and
by performing an increasing number of administrative tasks,
the Blue Helmets are helping restore confidence and
prevent loss of life and the disintegration of certain States.
Such commitments and sacrifices deserve all our
encouragement.
The fiftieth anniversary of peacekeeping operations
should provide us with an opportunity to think about
questions relating to their continuation: problems of
financing, the safety of personnel involved in the
operations, the effectiveness of peacekeeping operations and
ethical issues.
With regard to the ethical issues, Cameroon believes
that it is time to formulate a code of conduct so that people
participating in peacekeeping operations can remain, above
all, protectors of human rights as well as true beneficiaries
of them. Given the many tasks expected of these
operations, it would be appropriate to review their range,
their scope and the modalities governing them.
Even now, as we congratulate the United Nations on
its work for peace, conflicts are still destroying lives,
tearing apart families and communities and placing at risk
the future of young generations throughout the world. The
reports of the Security Council and of the Secretary-
General, which we receive on a regular basis, are
particularly important in this respect.
The resurgence of terrorism is another element of the
picture, as we were recently reminded by the deadly attacks
against the American embassies in Nairobi and Dar-es-
Salaam and the attack in Omagh. Cameroon, a peaceful,
justice-loving country, strongly condemns these unfortunate
events that show that we need to redouble our efforts to put
an end to mindless violence.
This means that we must silence weapons, prevent
disputes and above all create the conditions for true peace.
That does not mean merely the absence of armed
conflict, but living together in harmony, with the entire
international community and all nations building together
a society that respects individual and collective freedoms.
We need to begin by recognizing and accepting
differences as a source of richness and dynamism. We
need to practise tolerance and dialogue, the latter not just
between the citizens of one nation but also between
States, in order to build a more fraternal and democratic
society.
This means in particular that we must opt to settle
disputes through peaceful means and that States must turn
whenever necessary to the International Court of Justice
as the judicial organ of the United Nations and the
essential cog not only in the machinery for peaceful
settlement of disputes, but also within the general system
of peacekeeping and international security established by
the Charter.
At the end of the United Nations Decade of
International Law, the call has become urgent for States
to demonstrate themselves psychologically prepared to
seek recourse naturally to the International Court of
Justice and the political bodies of the United Nations and
those of regional organizations. This is Cameroon’s
conviction, as well as that of the General Assembly,
which in resolution 3232 (XXIX), paragraph 6, reaffirmed
that,
“recourse to judicial settlement of legal disputes,
particularly referral to the International Court of
Justice, should not be considered an unfriendly act
between States.”
That is why Cameroon went to the International
Court of Justice at The Hague with regard to its dispute
with Nigeria over territorial and maritime boundaries. In
this context, I should like to take this opportunity to make
an urgent appeal to the international community, and
especially to the United Nations, to help keep the peace
between our two countries before, during and after the
Court’s verdict.
Silencing weapons is a good thing; eliminating their
use through prevention and — why not? — through
disarmament is even better. That is why we must not rest
until all weapons of mass destruction are eradicated, be
they of a nuclear, chemical, biological or other nature.
It must be pointed out here that another danger has
appeared in certain subregions of Africa — namely, the
proliferation of small arms and their illicit circulation.
This phenomenon is already a threat to peace and should
12


be quickly contained because it can sow the seeds of
conflict.
The conclusions of the recent seminar organized by
the United Nations Secretariat in Yaoundé from 27 to 31
July 1998 within the framework of the Standing Advisory
Committee on Security Questions in Central Africa are
particularly illustrative in that regard. I would like to thank
the Secretary-General and donor countries for their support
of the activities of that Committee. We know that we can
continue to count on their support in implementing the
recommendations of that seminar, especially in continuing
the Committee’s activities. That institution is called on to
play a crucial role in mobilizing the countries of central
Africa to take responsibility for the security of their
subregion under the aegis of the United Nations.
Also with regard to prevention, the recent creation in
Rome of the International Criminal Court is a timely
addition to the mechanisms that protect human rights and
maintain peace. The International Criminal Court will in
effect be responsible for prosecuting and punishing persons
guilty of genocide, war crimes, crimes against humanity
and the crime of aggression. Cameroon is pleased to have
been one of the first signatories to its Statute and hopes that
all States will become parties to it. To this end, it is urgent
that the crime of aggression be rapidly and clearly defined.
This would abolish the impunity of aggressors and prove to
the peoples of the world our real determination to put an
end to war once and for all.
In the context of this general debate, I have
deliberately chosen, as the Assembly has seen, not to touch
on most current problems, particularly ongoing crises. I
wanted to concentrate on certain permanent essential values
that lie at the basis of the two observances I mentioned,
whose violation causes most of the misfortune in our world
today. I refer to the human persons’s right to dignity and
fulfilment, the right to development and the right to
peace — in short, the right to life. The United Nations is
the guarantor of their observance and promotion.
For Africa, the recent report of the Secretary-General,
which should act as a kind of compass for all of us, lays
down the foundations for all those committed to working
for the prosperity of our peoples. In reality, all regions of
the world need this kind of wake-up call and this kind of
report. We are accountable to future generations for making
these values a reality.
Let us not disappoint. Let us not allow people to be
left along the side of the road. It is up to us to do
everything possible so that these humane values remain a
constant concern of the United Nations and of its
specialized agencies.




